COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


BLUEPRINT TECHNOLOGIES AND
 TWIN CITY FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2993-05-4                                         PER CURIAM
                                                                    APRIL 11, 2006
SUSAN A. NELSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Andrew S. Kasmer, on brief), for appellee.


       The Workers’ Compensation Commission found that Susan A. Nelson refused to

cooperate with reasonable and necessary medical treatment as of August 4, 2004, but that she

cured her unjustified refusal of medical treatment as of January 28, 2005. Blueprint

Technologies and its insurer (hereinafter referred to as “employer”) appeal and contend the

commission erred in finding Nelson cured her refusal. Pursuant to Rule 5A:21(b), Nelson raises

the additional question whether the commission erred in finding that she unjustifiably refused

medical treatment. We have reviewed the record and the commission’s opinion, and we hold

that this appeal is without merit as to both questions. Accordingly, we affirm the commission’s

award for the reasons stated by the commission in its final opinion. See Nelson v. Blueprint

Technologies et al., VWC File No. 213-46-16 (Nov. 29, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                             -2-